Title: General Orders, 17 December 1782
From: Washington, George
To: 


                        

                            Head Quarters, Newburgh Tuesday December 17th 1782
                            Parole Danbury
                            Countersigns Easton, Frederick
                        
                        
                            
                                For the day tomorrow
                                 
                                Lt Colonel Cochran, Major Lansdale.
                            
                            
                                For duty tomorrow
                                
                                6th Massachusetts regiment.
                            
                            
                                
                                
                                
                            
                            
                                
                                
                                
                            
                            
                                
                                
                                
                            
                        
                        The first Massachusetts regiment to relieve the first regiment of Jersey on the lines tomorrow- The Quarter
                            Master Genl to furnish boats on application from the Commanding officer.
                        The Honorable the Congress have been pleased to pass the following Resolves.
                        By the United States in Congress assembled
                        December 3d 1782
                        In the report of a Committee to whom was referred a letter of the 22d November from the Superintendant of
                            Finance and Secretary at war.
                        Resolved That after the last day of December instant, in lieu of the rations hitherto allowed to the
                            officers of the army, including those for servants without arms they shall be allowed subsistance money at the rate of four dollars
                            per month for each ration - provided that where circumstances in any case shall not permit the payment of such subsistence
                            money they shall draw their rations as heretofore.
                        ResolvedThat after the forementioned period in lieu of the pay and rations allowed to the officers of the
                            hospital Department including rations for servants they shall be entitled to the following monthly pay and subsistance
                            provided in like manner that where the said subsistance money shall not be paid they shall be entitled to draw an
                            equivalent number of rations at the rate of four dollars for each ration per month, Vizt
                        The Director one hundred & two dollars pay & sixty dollars’ subsistance.
                        The Deputy Director and Physician, each one hundred dollars pay and fortyeight dollars subsistance.
                        The Surgeons each ninety dollars pay and Forty dollars subsistance.
                        Apothecary and Purveyor each ninetytwo dollars pay and thirtytwo dollars subsistance.
                        Deputy Apothecary & Deputy Purveyor each Fifty-nine dollars pay & sixteen dollars Subsistance.
                        Mates each fortytwo dollars pay and twelve dollars subsistance.
                        Stewardseach thirtyone dollars pay and eight dollars subsistance.
                        Ward masters each twentyone dollars pay and eight dollars subsistance.
                    